









TENTH AMENDMENT TO CREDIT AGREEMENT AND
FOURTH AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of November 15, 2016, is entered
into by and among U.S. AUTO PARTS NETWORK, INC., a Delaware corporation
(“Company”), PARTSBIN, INC., a Delaware corporation (“PartsBin”), LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops”), PRIVATE LABEL PARTS,
INC., a Delaware corporation (“Private Label Parts”), WHITNEY AUTOMOTIVE GROUP,
INC., a Delaware corporation (“Whitney Auto”, and together with the Company,
PartsBin, Local Body Shops and Private Label Parts, collectively, “Borrowers”
and each individually a “Borrower”), the other Loan Parties party hereto, the
Lenders (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).




RECITALS


A.
Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.



B.
Borrowers, the other Loan Parties and Administrative Agent have previously
entered into that certain Pledge and Security Agreement, dated as of April 26,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).



C.
Borrowers and the other Loan Parties have further requested that Administrative
Agent and the Lenders amend the Credit Agreement and the Security Agreement, and
Administrative Agent and the Lenders are willing to amend the Credit Agreement
and the Security Agreement pursuant to the terms and conditions set forth
herein.



D.
Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Credit Agreement.



a.
The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their proper alphabetical order:



1



--------------------------------------------------------------------------------







“Banker’s Acceptance Exposure” means, at any time, the sum of (a) the aggregate
amount of all outstanding banker’s acceptance Letters of Credit that have not
yet been paid by the Issuing Bank, plus (b) the aggregate amount of all LC
Disbursements relating to banker’s acceptance Letters of Credit that have not
yet been reimbursed by or on behalf of the Borrowers. The Banker’s Acceptance LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Banker’s Acceptance LC Exposure.
“Tenth Amendment” means that certain Tenth Amendment to Credit Agreement and
Fourth Amendment to Pledge and Security Agreement, dated as of the Tenth
Amendment Effective Date, by and among Borrowers, the other Loan Parties party
thereto, Administrative Agent and the Lenders party thereto.
“Tenth Amendment Effective Date” means November 15, 2016.
b.
In the definition of “Covenant Testing Trigger Period” in Section 1.01 of the
Credit Agreement, the text “five (5) Business Days (on a cumulative basis rather
than a consecutive basis)” is hereby deleted and replaced with the text “three
(3) consecutive Business Days”.



c.
The definition of “LC Exposure” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure, the
Standby LC Exposure and the Banker’s Acceptance Exposure. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure.
d.
The definition of “Letter of Credit” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Letter of Credit” means any letter of credit or banker’s acceptance issued
pursuant to this Agreement.
e.
In the definition of “Maturity Date” in Section 1.01 of the Credit Agreement,
the text “April 26, 2017” is hereby deleted and replaced with the text “April
26, 2020”.



f.
In the definition of “Reporting Testing Trigger Period” in Section 1.01 of the
Credit Agreement, the text “five (5) Business Days (on a cumulative basis rather
than a consecutive basis)” is hereby deleted and replaced with the text “three
(3) consecutive Business Days”.



g.
In Section 2.06(b) of the Credit Agreement, the text “$15,000,000” is hereby
deleted and replaced with the text “$20,000,000”.



h.
In Section 6.01(e) of the Credit Agreement, the text “$2,000,000” is hereby
deleted and replaced with the text “$3,500,000”.



2.Amendment to Security Agreement.


2



--------------------------------------------------------------------------------









a.
In the definition of “Dominion Trigger Period” in Article I of the Security
Agreement, the text “five (5) Business Days (on a cumulative basis rather than a
consecutive basis)” is hereby deleted and replaced with the text “three (3)
consecutive Business Days”.



3.Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:


a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. The representations and warranties set forth
herein, and in the Credit Agreement and the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof), must be true and correct in all
material respects without duplication of any materiality qualifier contained
therein.



4.Representations and Warranties. Each Borrower and each other Loan Party
represents and warrants as follows:


a.
Authority. Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery, and performance by each
Borrower and each other Loan Party of this Amendment have been duly approved by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restriction
binding on such Borrower or such Loan Party.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect.



c.
Representations and Warranties. The representations and warranties contained in
the Credit Agreement and the Security Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof in
all material respects without duplication of any materiality qualifier contained
therein as though made on and as of the date hereof.



d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.



5.Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.


6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument.


3



--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart of the Amendment.


7.
Reference to and Effect on the Loan Documents.



a.
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.



b.
Upon and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Security Agreement, and each reference in the other Loan
Documents to “the Security Agreement”, “thereof” or words of like import
referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.



c.
Except as specifically set forth in this Amendment, the Credit Agreement, the
Security Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.



d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



8.Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and Security Agreement, as amended hereby, and the Loan Documents
effective as of the date hereof.


9.Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.


10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


11.Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


4



--------------------------------------------------------------------------------









12.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


5



--------------------------------------------------------------------------------




















IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
BORROWERS:
U.S. AUTO PARTS NETWORK, INC.,
a Delaware corporation
By        /s/ Shane Evangelist        
Name:     Shane Evangelist        
Title:     Chief Executive Officer        
PARTSBIN, INC.,
a Delaware corporation
By        /s/ Shane Evangelist        
Name:     Shane Evangelist        
Title:     President            
LOCAL BODY SHOPS, INC.,
a Delaware corporation
By        /s/ Aaron Colemen        
Name:     Aaron Coleman            
Title:     President            
PRIVATE LABEL PARTS, INC.,
a Delaware corporation
By        /s/ Arthur Simitian        
Name:     Arthur Simitian            
Title:     President            
WHITNEY AUTOMOTIVE GROUP, INC.,
a Delaware corporation
By        /s/ Jim Nelson            
Name:     Jim Nelson            
Title:     President    


[Signature Page to Tenth Amendment to Credit Agreement]


6



--------------------------------------------------------------------------------





OTHER LOAN PARTIES:
LOBO MARKETING, INC.,
a Texas corporation
By        /s/ Brian Hafer            
Name:     Brian Hafer            
Title:     President            
AUTOMD, INC.,
a Delaware corporation
By        /s/ Tracey Virtue        
Name:     Tracey Virtue            
Title:     President            
PACIFIC 3PL, INC.,
a Delaware corporation
By        /s/ Aaron Coleman        
Name:     Aaron Coleman            
Title:     President            
GO FIDO, INC.,
a Delaware corporation
By        /s/ Aaron Coleman        
Name:     Aaron Coleman            
Title:     President            
AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,
a Delaware corporation
By        /s/ David Spangler        
Name:     David Spangler            
Title:     President    






[Signature Page to Tenth Amendment to Credit Agreement]
        



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDER


JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent


By /s/ Jolinda N. Walden            
Name: Jolinda N. Walden
Title: Authorized Officer




































[Signature Page to Tenth Amendment to Credit Agreement]



